Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings labeled “Replacement Sheet” including FIG. 1 and 5 were received on May 25th, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12
Claim 12 recites a flow regulator valve comprising a gear system that is operable to regulate a size of an opening to the first port of the multi-lumen cannula and a size of an opening to the second port of the multi-lumen cannula. The claimed gear system is described in [p.0049], but the specification does not mention a gear system operable to regulate the size of an opening to the first or second ports of the multi-lumen cannula or how that function would be performed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the insertion mechanism" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 15 recites the limitation “a septum of the on-body pump device” in Line 8.  It is unclear if this feature is the same or different from the feature “a septum of the on-body pump device” recited in claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (US 20080119790 A1).

Regarding claim 1, Hawkins teaches (see FIG. 1):
A system (see FIG. 1, system: 100; see also FIG. 4, system: 300, respectively), comprising: an on-body pump device (see FIG. 1, infusion device: 110; see also FIG. 2, infusion device: 210) comprising a reservoir (see FIG. 1, reservoir: 112) and a fluid pathway (see FIG. 1, first conduit: 136; see also FIG. 4, first conduit: 336), wherein the reservoir (112) is configured to hold fluid (see p. [0004]); and a secondary unit (see FIG. 1, filler: 130: see also FIG. 5, filler: 330) removably coupled to the on-body pump device (110, 210) (see p. [0004]), wherein the secondary unit (130, 330), while coupled to the on-body pump device (110, 210) (see p. [0006]), prefilled cartridge (see FIG. 1, vial: 132) containing a liquid drug (“The filler 130 is adapted to receive a vial 132 of the liquid [medicament] 133,” see p. [0029]); expel the liquid drug from the prefilled cartridge (132), and deliver the liquid drug to the reservoir (112) of the on-body pump device (110, 210) via the fluid pathway (136, 336) (“A first conduit 136 provides fluid communication from the vial 132, through a filling port septum 126, and into the reservoir 112,” see p. [0029]).

Regarding claim 2, Hawkins teaches:
The system (300) of claim 1, wherein the on-body pump device (210) further comprises a needle (see FIG. 9, cannula: 224 and needle: 225) and a needle insertion mechanism (see FIG. 10, cannula driver: 360), wherein: the needle (224, 225) is coupled to the fluid pathway (336), (see FIG. 1 for schematic diagram; cannula/needle assembly 124 is coupled to first conduit 136 via filling port septum 126 and reservoir 112), and the needle insertion mechanism (360) is operable to insert the needle (224, 225) into skin of a user to enable delivery of the liquid drug (see p. [0039]).

Regarding claim 3, Hawkins teaches (see FIG. 4):
The system (300) of claim 2, further comprising: a first interlock (interlock: 340) operable to prevent operation of the needle insertion mechanism (360) until the reservoir (112) is filled with a desired volume of the liquid drug (see p. [0034]).

Regarding claim 5, Hawkins teaches (see FIG. 5):
The system (300) of claim 1, wherein the secondary unit (330) further comprises: an opening (cavity: 332) configured to receive the prefilled cartridge (132) (see p. [0033]), the opening (332) having: a cartridge stop (stop: 337) configured to contact a movable plunger (sealing membrane: 137) of the prefilled cartridge (132), and a fill needle (end of first conduit: 347) configured to pierce the movable plunger (137) of the prefilled cartridge (132) (see p. [0035]).
The Examiner is interpreting the sealing membrane (137) of the vial (132) to be movable because the sealing membrane is connected to the vial, as shown in FIG. 5, and the vial, along with the sealing membrane, are advanced together into cavity (332) to be pierced by the end (347) of the first conduit (336), see p. [0035].

Regarding claim 6, Hawkins teaches:
The system (300) of claim 1, wherein the on-body pump device (210) further comprises: an introducing needle device (see FIG. 8, cannula/needle assembly: 324) operable to insert a needle (224, 225) coupled to the reservoir (112) (see FIG. 1 for schematic diagram; cannula/needle assembly 124 is coupled to first conduit 136 via filling port septum 126 and reservoir 112) into skin of a user (see p. [0039]).

Regarding claim 14, Hawkins teaches:
A secondary unit (see FIG. 5, filler device: 330), comprising: an opening (see FIG. 5, cavity: 332) configured to receive a prefilled cartridge (see fill needle (see FIG. 5, end of first conduit: 347) and a cartridge stop (see FIG. 5, stop: 337) are within the opening (332) (see FIG. 5); a needle insertion mechanism (see FIG. 6, cannula driver: 360) configured to actuate an introducing needle device (see FIG. 8, cannula/needle assembly: 324) of an on-body pump device (see FIG. 8, infusion device: 210) (see p. [0039]); and a settings dial (see FIG. 7, arm: 341) configured to set or adjust an amount of the liquid drug for delivery into the on-body pump device (210) (“The quantity of liquid [medicament] filled depends upon the length of travel of the arm 341 and hence the amount of air pumped into the vial 132 by the pump 335” see p. [0037]), wherein the fill needle (347) is configured to pierce a septum (see FIG. 2, filling port septum: 226) of the on-body pump device (210) to deliver the liquid drug to the on-body pump device (210) (see p. [0033]).
Absent a definition for the term “dial” in the disclosure, the Examiner is interpreting “dial” to mean, “a device that may be operated to make electrical connections or to regulate the operation of a machine,” as defined by Merriam-Webster dictionary.  Therefore, the arm (341) disclosed by Hawkins suffices to be referred to as a “settings dial”, since it is a device that may be operated to regulate the operation of a machine, see Hawkins p. [0037].


Regarding claim 15, Hawkins teaches (see FIG. 8):
The secondary unit (330) of claim 14, wherein the needle insertion mechanism (360) comprises: an insertion mechanism button (actuator button: 370) at a surface of the secondary unit (330), wherein the insertion mechanism button (370) is operable to actuate the insertion mechanism (360) (see p. [0040]); an insertion spring (spring: 362) responsive to actuation of the insertion mechanism button (370) (“The spring 362 may be released by the concurrent depression of a pair of aligned actuator buttons on opposite sides of the driver 360. One such actuator button 370,” see p. [0040]); and a member (follower: 364) coupled to the insertion spring (362), wherein the member (364) is configured to interact with a septum (port septum: 228) of the on-body pump device (210) (see p. [0040-0041]).

Regarding claim 16, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising: a variable fill mechanism (see FIG. 5, comprising first conduit: 336 and second conduit: 338) coupled to the opening (332) (see FIG. 5, first conduit 336 and second conduit 338 extend through cartridge stop 337 and are thereby coupled to cavity 332) and operable to extract a volume of the liquid drug from a prefilled cartridge (132) inserted in the opening (332) (see p. [0033] discussing how first conduit 336 serves to provide fluid communication between vial 132 and the reservoir, and second conduit 338 provides fluid communication between the pump 335 and the vial 132), wherein the volume is variable based on a volume setting mechanism (see FIG. 4, 

Regarding claim 18, Hawkins teaches:
The secondary unit (330) of claim 14, further comprising: a release button (see FIG. 8, actuator button: 370) that enables the secondary unit (330) to be removed from the on-body pump device (210).
	Using the broadest reasonable interpretation of the functional language of the claim, the Examiner notes that the actuator button (370) of Hawkins does, in fact, enable the secondary unit (330) to be removed from the on-body pump device (210), albeit over a series of steps.  Hawkins teaches that the depression of actuator button (370) releases first spring (362) to drive the cannula/needle assembly (324) beneath the patient’s skin (140), thereby also triggering the release of second spring (366) to withdraw the needle (225) from the cannula (224), leaving only cannula (224) left in its deployed position beneath the patient’s skin (140), wherein the service device (300) may then, in a next step, be removed from the infusion device (210) (see p. [0040-0043] and FIG. 9-11).

Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pananen (US 20170340811 A1).


Regarding claim 9, Pananen teaches (see FIG. 5):
An on-body pump device, comprising: a first reservoir (first fluid chamber: 522) configured to hold a first fluid, see [p.0041]; a second reservoir (second fluid chamber: 532) configured to hold a second fluid, see [p.0041]; a first pump mechanism (first button drive: 524, and first piston: 527) fluidly coupled to the first reservoir (522), the first pump mechanism (524, 527) operable to pump the first fluid from the first reservoir (522) at a first preset rate (“The force by the user on the first button drive [524] advances the first piston [527] a first predetermined distance into the first fluid chamber [522] to drive the predetermined volume of the first fluid out of the common outlet 546,” see [p.0042]); a second pump mechanism (second button drive: 534, and second piston: 537) fluidly coupled to the second reservoir (532), the second pump mechanism (534, 537) operable to pump the second fluid from the second reservoir (532) at a second preset rate (“The force by the user on the second button drive 534 advances the second piston 537 a second predetermined distance into the second fluid chamber 532 to drive the predetermined volume of the second fluid out of the common outlet 546,” see [p.0042]); a flow regulator valve (common connecter: 540) fluidly coupled to the first pump mechanism (524, 527) (“the first fluid delivery path [is] in fluid communication between the first fluid chamber 522 and the first inlet 542,” see [p.0041]) and the second pump mechanism (534, 537) (“second fluid delivery path 536 [is] in fluid communication between the second fluid chamber 532 and the second inlet first flow channel (first inlet: 542) and a second flow channel (second inlet: 544), an inner valve (first outlet check valve: 528) coupled to the first flow channel (542), and an outer valve (second outlet check valve: 538) coupled to the second flow channel (544); and a cannula fluidly coupled to the flow regulator valve (540) (in a similar embodiment, “The common outlet 146 can have a cannula or hollow needle attached to the pump body… or the common outlet 146 can be attached to tubing which carries the fluid to an infusion set with a cannula or hollow needle,” see [p.0026]).
The Examiner is interpreting the first outlet check valve (528) as an “inner” valve because it is housed within the pump body (510) of the device (see FIG. 5).  The Examiner is interpreting the second outlet check valve (538) as an “outer” valve because a check-valve, which is well known in the art, necessitates a configuration in which it surrounds the second fluid delivery path component (536), even though this is not shown in the Figures.

Regarding claim 13, in another embodiment, Pananen teaches (see FIG. 2B):
The on-body pump device of claim 9, further comprising: a septum (member 254) for receiving a secondary unit (comprising two prefilled cartridges, members 252), the septum (254) configured to enable delivery of the first fluid and the second fluid to the first reservoir (222) and second reservoir (232), respectively, see [p.0034].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 20080119790 A1), as applied to claim 1 above, and further in view of Pananen et al. (US 20170340811 A1).

Regarding claim 4, Hawkins teaches the claimed invention substantially as claimed, as set forth above in claim 1.  Hawkins further teaches a settings dial (see FIG. 7, arm: 341) operable to select a flow rate for delivery of a medicament (“The quantity of liquid [medicament] filled depends upon the length of travel of the arm 341 and hence the amount of air pumped into the vial 132 by the pump 335” see p. [0037]).  Absent a definition for the term “dial” in the disclosure, the Examiner is interpreting “dial” to mean, “a device that may be operated to make electrical connections or to regulate the operation 
However, Hawkins does not explicitly disclose that the secondary unit further comprises: a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug; and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug.  Pananen, in the same field of endeavor, teaches a mechanical injection pump that overcomes disadvantages of prior diabetes injection devices by providing two reservoirs for containing more than one type of medicament, i.e. bolus and basal insulin, that can be delivered to the patient multiple times throughout the day, if needed.  Prior devices, like insulin pens, typically require the use of two different insulin types for bolus and basal therapy, see p. [0003-0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hawkins to incorporate the teachings of Pananen by: combining a second prefilled cartridge and a second reservoir to the secondary unit taught by Hawkins, using methods known in the art, so that one prefilled cartridge can contain basal insulin while the other contains bolus insulin; and by duplicating the dial (Hawkins, arm: 341) in order to have a first dial operable to select a basal rate for delivery of a basal dosage of the liquid drug and a second dial operable to select a bolus increment for delivery of a bolus dosage of the liquid drug, for the purpose of providing more than one type of medicament to the patient multiple times throughout a day, if needed (Pananen, p. [0003-0008]).

Regarding claims 7-8, Hawkins teaches the claimed invention substantially as claimed, as set forth above in claim 1.  Hawkins teaches a secondary unit (330) that further comprises: a first opening (332) configured to receive a first prefilled cartridge (132), wherein the first opening (332) includes a first fill needle (347).  Hawkins further teaches a first reservoir compartment (112) that is fluidly coupled to the first fill needle (347) within the first opening (332), see claims 5 and 6 above.  However, Hawkins does not explicitly disclose: a second opening configured to receive a second prefilled cartridge, wherein the second opening includes a second fill needle, nor does Hawkins explicitly disclose: a second reservoir compartment fluidly coupled to the second fill needle within the second opening.  Pananen, in the same field of endeavor, teaches a mechanical injection pump that overcomes disadvantages of prior diabetes injection devices by providing two reservoirs for containing more than one type of medicament, i.e. bolus and basal insulin, that can be delivered to the patient multiple times throughout the day, if needed.  Prior devices, like insulin pens, typically require the use of two different insulin types for bolus and basal therapy, see [p.0003-0008].
Pananen’s mechanical injection pump comprises: a first opening (see FIG. 2B, first reservoir space, member 250) configured to receive a first prefilled cartridge (see FIG. 2B, first fluid reservoir, member 229); and a second opening (see FIG. 2B, second reservoir space, member 260) configured to receive a second prefilled cartridge (see FIG. 2B, second fluid reservoir, member 239), see [p.0033].  Pananen further teaches that the first opening (250) includes a first fill needle (see FIG. 2B, hollow needle, member 258) (“The first fluid supply path [221] can include a hollow needle 258 projecting into the first reservoir space 250,” see [p.0034]) that is fluidly coupled to a first reservoir compartment (see FIG. 2B, first fluid chamber, member 222) (“…the hollow needle 258 [is] operable to pierce the septum 254 [of first fluid reservoir 229] and establish fluid communication between the first fluid reservoir 229 and the first fluid chamber 222 when the first fluid reservoir 229 is inserted in the first reservoir space 250,” see [p.0034]).  Moreover, Pananen teaches the second prefilled cartridge (239) can be arranged similarly to the first prefilled cartridge (229), see [p.0034], so that the second opening (260) that includes a second fill needle (see FIG. 2B, hollow needle, member 258) is fluidly coupled to a second reservoir compartment (see FIG. 2B, first fluid chamber, member 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hawkins to incorporate the teachings of Pananen in order to combine a known element (a second opening, taught by Pananen, the second opening configured to receive a second prefilled cartridge, and wherein the second opening includes a second fill needle that is fluidly coupled to a second reservoir compartment within the on-body pump device), with the secondary unit taught by Hawkins using known methods, since it has been held that the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. MPEP § 2143, subsection I.A.  Additionally, Pananen teaches that having two separate reservoirs to deliver two types of medicament, i.e. bolus and basal insulin, is advantageous for users as it makes insulin therapy easier and more compact in design, rather than requiring two separate devices to administer two types of medicament.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pananen (US 20170340811 A1), as applied to claim 9 above, and further in view of Chow et al. (US 20060253088 A1).

Regarding claims 10 and 11, Pananen discloses the claimed invention substantially as claimed, as set forth above in claim 9.  Pananen, in one embodiment, teaches a flow regulator valve (140), comprising a first flow channel (142), fluidly coupled to a first reservoir (122) via first fluid delivery path (126), a second flow channel (144), fluidly coupled to a second reservoir (132) via second fluid delivery path (136), and a common outlet (146).  Pananen also teaches the common outlet (146) can be a cannula or hollow needle, or it can be attached to tubing which carries the fluid to a cannula or hollow needle at its distal end, see [p.0026].  However, Pananen does not explicitly disclose the on-body pump device of claim 9, wherein the cannula is a multi-lumen cannula, comprising a first port configured to deliver the first fluid from the first reservoir and a second port configured to deliver the second fluid from the second reservoir, nor does Pananen explicitly disclose the first flow channel of the flow regulator valve is fluidly coupled to the first port of the multi-lumen cannula, and the second flow channel of the flow regulator valve is fluidly coupled to the second port of the multi-lumen cannula.
Chow, in the same field of endeavor, teaches a multi-lumen cannula (see FIG. 12A, member 202) comprising a first port (see FIG. 12A, member 282, fluidly coupled to first lumen 204) and a second port (see FIG. 12A, member 284, fluidly coupled to second lumen 206) configured to deliver one or more agents to an injection site, see [p.0052].  Chow teaches an apparatus that is configured to allow multiple needles to inject one or more agents to a treatment site, wherein the two or more needles can be guided to 
By substituting the common outlet taught by Pananen with the multi-lumen cannula taught by Chow, the modified device of Pananen would allow the first flow channel (Pananen: 142) of the flow regulator valve (Pananen: 140) to be fluidly coupled to the first port (Chow: 282) of the multi-lumen cannula (Chow: 202) by methods known in the art, wherein the first flow channel of the flow regulator valve is fluidly coupled to a first reservoir, as described above in claim 9, and the second flow channel (Pananen: 144) of the flow regulator valve (Pananen: 140) to be fluidly coupled to the second port (Chow: 284) of the multi-lumen cannula (Chow: 202) by methods known in the art, wherein the second flow channel of the flow regulator valve is fluidly coupled to a second reservoir, as described above in claim 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pananen to incorporate the teachings of Chow in order to substitute a common outlet, such as a cannula or hollow needle, with a multi-lumen cannula, since it has been held that the simple substitution of one known element (a common outlet) for another known element (a multi-lumen cannula) would yield the same predictable results (delivering fluid from a first and second reservoir to a patient). See Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) and MPEP § 2143, subsection I.B.  Additionally, the modified device of Pananen and Chow would allow a single delivery channel to deliver different 

Response to Amendments
The amendments filed May 25th, 2021 have been entered.  The amendments to the Drawings, Specification, and Claim 2 are sufficient to overcome the prior objections.  Thus, the Drawings, Specification, and Claim 2 objections have been withdrawn.  The amendment to Claim 12 is not sufficient to overcome the prior rejection under 35 U.S.C. 112, for reasons stated above.  Thus, the Claim 12 rejection under 35 U.S.C. 112 still stands.  The amendments to Claim 17 are sufficient to overcome the prior rejection under 35 U.S.C. 112.  Thus, the Claim 17 rejection under 35 U.S.C. 112 has been withdrawn.    Claims 1-18 are currently pending.

Response to Arguments
Regarding Applicant's arguments, see page 15 of “Remarks”, filed May 25th, 2021, with respect to the rejection of independent claim 1 (and, consequently, dependent claims 2-3 and 5-6) under 35 U.S.C. 102(a)(1), Applicant argues that Hassman requires a user to first fill the fill/insert device (102) with medicament and then attach the fill/insert device (102) to the delivery device (104).  The Examiner agrees that this is what Hassman teaches, as is discussed in p. [0023].  According to the original claim language, the device of Hassman does in fact comprise a secondary unit that is configured to: receive a prefilled cartridge containing a liquid drug; expel the liquid drug from the prefilled cartridge, and deliver the liquid drug to the reservoir of the on-body pump device via the th, 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102).  When amended with new limitations regarding the function of the secondary unit, see “Claims”, filed May 25th, 2021, however, the Examiner agrees that Hassman no longer discloses a fill/insert device having the features of newly amended independent claim 1.  These arguments have been fully considered; however, they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Applicant's arguments, see page 16 of “Remarks”, filed May 25th, 2021, with respect to the rejection of independent claim 9 (and, consequently, dependent claim 13) under 35 U.S.C. 102(a)(1), Applicant argues that the claimed flow regulator valve is not disclosed by Pananen.  The Examiner respectfully disagrees; according to the original claim language, Pananen does in fact disclose a flow regulator valve that comprises a first flow channel and a second flow channel (see page 11 of “Non-Final Rejection”, filed April 14th, 2021, with respect to the rejection of claim 9 under 35 U.S.C. 102).  When amended with new limitations regarding the structure of the flow regulator valve, see “Claims”, filed May 25th, 2021, the Examiner respectfully disagrees with the Applicant’s argument that the claimed inner valve and outer valve included in the claimed flow regulator valve are not explicitly disclosed by Pananen.  These arguments have been fully considered, but they are not persuasive.

Regarding Applicant's arguments, see page 17 of “Remarks”, filed May 25th, 2021, with respect to the rejection of dependent claim 4 under 35 U.S.C. 103, Applicant argues These arguments have been fully considered; however, they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Applicant's arguments, see page 17 of “Remarks”, filed May 25th, 2021, with respect to the rejection of dependent claims 7 and 8 under 35 U.S.C. 103, Applicant argues that Pananen does not overcome the deficiencies of Hassman with respect to claim 1.  These arguments have been fully considered; however, they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Applicant's arguments, see page 18 of “Remarks”, filed May 25th, 2021, with respect to the rejection of dependent claims 10 and 11 under 35 U.S.C. 103, Applicant argues that Chow does not overcome the deficiencies of Pananen with respect to claim 9.  However, as shown above in claim 9, Pananen is in fact found to teach the claimed invention substantially as claimed, and the modification with the device of Chow would be obvious to teach the deficiency of Pananen with regard to claims 10 and 11 with regard to a multi-lumen cannula.  These arguments have been fully considered, but they are not persuasive.

Regarding Applicant's arguments, see page 18-19 of “Remarks”, filed May 25th, 2021, with respect to the rejection of independent claim 14 (and, consequently, dependent claims 15-16 and 18) under 35 U.S.C. 103, Applicant argues that Alferness’ device (80) is not a secondary device that has a settings dial configured to set or adjust an amount of the liquid drug for delivery into the on-body pump device and points to Col. 5, Line 10.  Additionally, Applicant argues that the combination of Hassman and Alferness does not disclose or suggest all of the features of independent claim 14.  These arguments have been fully considered; however, they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
The subject matter of claim 17 submitted on May 25th, 2021 could either not be found or was not suggested in the prior art of record.  With respect to claim 17, the prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature of: “the variable fill mechanism further comprises: a visual indicator movable along a volume scale shown on a visual amount indicator component; a gear operable to move the visual indicator to a desired volume of the liquid drug relative to the visual amount indicator component; a needle operable to pierce a plunger within the prefilled cartridge to extract a volume of the liquid drug from a prefilled cartridge; a variable fill rod operable to move as the prefilled cartridge is inserted in the opening; a travel pin operable to engage the plunger and move as the prefilled cartridge is inserted in the opening, the travel pin configured to travel until intersecting with a travel stop having an inclined plane; an indicator rod configured to show an amount of the desired volume of the liquid drug on the visual amount indicator component that has been output from the prefilled cartridge, wherein the indicator rod is contacted by the travel pin which pushes the indicator rod in a path indicating the amount of the desired volume; and a spring-loaded component operable to prevent the indicator rod from returning to a prior position,” as recited in claim 17, in combination with the other elements recited in the independent claims.
The closest relevant prior art references are Hawkins et al. (US 20080119790 A1), which teaches the claimed invention substantially as claimed, as set forth above in independent claim 14.  Hawkins fails to teach the features discussed above as recited in dependent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783